Citation Nr: 1009164	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  07-19 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for right wrist and 
hand disability, claimed as reflex sympathetic dystrophy.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to VA compensation under the provisions of 
38 U.S.C.A. § 1151 for right wrist and hand disability, 
claimed as reflex sympathetic dystrophy, following surgery 
at a VA medical center (MC) in May 2005.  

5.  Entitlement to an initial compensable rating for pes 
planus, effective June 15, 2005.  

6.  Entitlement to an initial rating in excess of 10 
percent for pes planus, effective January 18, 2006.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, J.A.W., and L.M.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to 
October 1988.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the RO in September 2005 
and May and September 2006.  

In September 2009, during the course of the appeal, the 
Veteran appeared at a video conference hearing before the 
Veterans Law Judge whose signature appears at the end of 
this decision.  

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if additional action is required on his part.




FINDINGS OF FACT

1.  The Veteran's bilateral knee disability, primarily 
diagnosed as degenerative joint disease, was not present 
during service or for many years thereafter and is not the 
result of nor was it aggravated by his service-connected 
pes planus.

2.  The Veteran's right wrist and hand disability, claimed 
as reflex sympathetic dystrophy, was first manifested many 
years after service, and the preponderance of the competent 
evidence of record shows that it is unrelated thereto.

3.  The preponderance of the competent evidence of record 
is against a conclusion that the right wrist and hand 
disability, claimed as reflex sympathetic dystrophy, is the 
proximate result of carelessness, negligence, lack of 
proper skill, error in judgment, or an event not reasonably 
foreseeable following surgery at a VAMC in May 2005.

4.  For the period from June 15, 2005 through January 17, 
2006, the Veteran's bilateral pes planus, manifested 
primarily by a slow gait, impaired tandem gait, and 
decreased sensation and position sense, was productive of 
moderate impairment.  

5.  Effective January 18, 2006, the Veteran's bilateral pes 
planus, manifested primarily by complaints of pain and 
throbbing numbness in each foot, which increased with use; 
edema and tenderness; a wide-based gate and a limp; a 
moderate degree of forefoot/midfoot malalignment; and 
moderate pes planovalgus deformity, was productive of 
severe impairment.  


CONCLUSIONS OF LAW

1.  Bilateral knee disability is not the result of disease 
or injury incurred in or aggravated by service, arthritis 
may not be presumed to be, nor is bilateral knee disability 
proximately due to, the result of, or aggravated by 
service-connected disability.  38 U.S.C.A. § 1101, 1112, 
1113, 1131, 5103, 5103A (West 2002 and Supp. 2009); 
38 C.F.R. § 3.159, 3.303, 3.307, 3.309, 3.310 (2009).

2.  A right wrist and hand disability, claimed as reflex 
sympathetic dystrophy, is not the result of disease or 
injury incurred in or aggravated by service, nor may it be 
presumed to be.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009).

3.  The criteria have not been met for an award of VA 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
right wrist and hand disability, claimed as reflex 
sympathetic dystrophy, following surgery at a VAMC in May 
2005.  38 U.S.C.A. §§ 1151, 5103, 5103A (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.361 (2009).

4.  The criteria have been met for an initial 10 percent 
rating for pes planus, effective June 15, 2005 to January 
17, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, 
Diagnostic Code 5276 (2009).

5.  The criteria have been met for an initial 30 percent 
rating for pes planus, effective January 18, 2006, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.71a, Diagnostic Code 5276 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist him in the development of the 
following issues:  Entitlement to service connection for 
bilateral knee disability; entitlement to VA compensation 
for right wrist and hand disability, either due to service 
connection or under the provisions of 38 U.S.C.A. § 1151; 
and increased ratings for pes planus.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  After reviewing the record, the 
Board finds that VA has met that duty.

In June and December 2005 and July 2006, VA received the 
Veteran's claims of entitlement to service connection for 
bilateral knee disability, right hand and wrist disability, 
and pes planus, as well as his claim of entitlement to VA 
compensation under 38 U.S.C.A. § 1151.  In no case, is 
there an issue as to providing an appropriate application 
form or completeness of the application. 

In September 2005, the RO granted the Veteran's claim of 
entitlement to service connection for pes planus and 
assigned a noncompensable rating, effective June 15, 2005.  
The Veteran disagreed with that rating and the appeal for 
an increased rating ensued.

In any event, following the receipt of the foregoing 
applications and the Veteran's appeal, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete his claims, including the 
evidence to be provided by the Veteran, and notice of the 
evidence VA would attempt to obtain.  VA informed him of 
the criteria for service connection; for VA compensation 
under 38 U.S.C.A. § 1151; and for an increased rating.  In 
particular, VA informed the Veteran that in order to 
establish an increased rating for his service-connected 
disability, the evidence had to show that such disability 
had worsened and the manner in which such worsening had 
affected his employment and daily life.  38 U.S.C.A. 
§ 5103(a).  VA also set forth the criteria, generally, for 
rating service-connected disabilities and for assigning 
effective dates, should service connection or VA 
compensation under 38 U.S.C.A. § 1151 be granted. 

Following the notice to the Veteran, VA fulfilled its duty 
to assist him in obtaining identified and available 
evidence necessary to substantiate his claim.  That duty 
requires VA to make reasonable efforts to obtain relevant 
records (including private records) that the Veteran 
adequately identifies to VA and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b)(1) (West 2002 and Supp. 2009).  
However, the duty to assist is not a one-way street.  Olsen 
v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's 
responsibility to present and support his claim.  38 
U.S.C.A. § 5103 (West 2002 and Supp. 2009).  

In this case, VA received, obtained or ensured the presence 
of the Veteran's service treatment records; records from 
private health care providers, reflecting the Veteran's 
treatment from September 1993 through December 2003; 
records reflecting the Veteran's treatment by VA from 
November 1999 through May 2009; the report of a January 
2006 evaluation by Bryan L. Cain, D.P.M.; an August 2006 
medical opinion by Mukund K. Patel, M.D; and statements 
from a former fellow serviceman and the Veteran's 
supervisor.  

On many occasions, the Veteran was examined by or for VA:  
November 1998, May and November 2003, February 2006, 
October 2007, April and May 2008, and May 2009.  Generally, 
the examination reports reflect that the examiners reviewed 
the Veteran's past medical history; interviewed and 
examined the Veteran; performed necessary studies, 
including X-rays; documented his current medical 
conditions; and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  
Therefore, the Board concludes that the VA examinations are 
adequate for evaluation purposes.  See 38 C.F.R. § 4.2; see 
also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

Finally, in September 2009, the Veteran appeared at a video 
conference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated 
with the claims folder.

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his 
appeal.  He has not identified any outstanding evidence 
which could support his claim; and there is no evidence of 
any VA error in notifying or assisting the Veteran that 
could result in prejudice to him or that could otherwise 
affect the essential fairness of the adjudication.  
Accordingly, the Board will proceed to the merits of the 
following issues: Entitlement to service connection for 
bilateral knee disability; entitlement to VA compensation 
for right wrist and hand disability, either due to service 
connection or under the provisions of 38 U.S.C.A. § 1151; 
and increased ratings for pes planus.

Analysis

The Service Connection Claims

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131.  Generally, the evidence must show (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id. 

For arthritis or organic disease of the nervous system, 
such as reflex sympathetic dystrophy, service connection 
may be presumed when such disability is shown to a degree 
of 10 percent or more within one year of the Veteran's 
discharge from active duty.  38 U.S.C.A. § 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Such a presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  In this 
regard, any increase in the severity of a nonservice-
connected disease or injury that is proximately due to or 
the result of a service-connected disease or injury, and 
not due to the natural progress of the nonservice-connected 
disease, will be service connected.  38 C.F.R. § 3.310(b).

The foregoing law and regulations notwithstanding, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

The Knees

The Veteran does not primarily contend and the evidence 
does not show that the Veteran had knee disability in 
service or arthritis of either knee manifest to a 
compensable degree within one year of service discharge.  
Thus, service connection on a direct or presumptive basis 
is not warranted.  Rather, he contends that his knee 
disabilities are the result of an antalgic gait 
attributable to his service-connected pes planus.  
Therefore, he maintains that service connection is 
warranted on a secondary basis.  However, after carefully 
considering the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

In support of his appeal, the Veteran has submitted 
statements from Bryan L. Cain, D.P.M. and Mukund K. Patel, 
M.D.  Dr. Cain reports that the Veteran's bilateral pes 
planus has resulted in severe pronation and an altered 
gait.  In addition, Dr. Cain reports that the Veteran has 
hammertoes from two through five, bilaterally; valgus 
deformity of the heel with weight bearing; a six degree 
varus deformity of the forefoot; and genu valgum.  Dr. Cain 
concludes that the Veteran had severe bilateral pes planus 
which was sufficient enough to contribute to his knee pain 
and deformity.  However, Dr. Cain does not provide a 
rationale for his opinion.  Therefore, in February 2006, 
the Veteran underwent a VA orthopedic examination to 
determine the nature and etiology of any knee disability 
found to be present.  

During the February 2006 VA examination, the Veteran 
reported that he began having pain in his knees in 2000.  
He also reported stiffness, swelling, weakness, giving way, 
heat, and discoloration.  On examination, the Veteran 
demonstrated a bilateral limp and wide-based gait.  The 
examiner noted that the Veteran walked with a pronated 
foot.  The Veteran also reportedly had varus angulation of 
the ankles while seated and vagus angulation of the heel 
when walking.  Following the examination, the relevant 
diagnoses were chronic, bilateral knee strain, bilateral 
pes planus, degenerative joint disease of the first right 
metatarsophalangeal joint and hammertoe deformities of the 
second through fifth toes.  However, the examiner concluded 
that it was less likely than not that the Veteran's 
bilateral flat feet had caused an abnormal gait to the 
extent that it resulted in degenerative joint disease of 
the knees. 

In an August 2006 statement Dr. Patel cited Dr. Cain's 
opinion and, essentially, supported his conclusion.  In so 
doing, Dr. Patel cited a document Orthaheel, "Flat 
Feet/Fallen Arches (Pes Planus)".  That document 
reportedly indicated that orthotics could correct or 
control the effects of pes planus.  Dr. Patel went on to 
conclude that it was clear that pes planus leads to the 
development of pain in various joints, including the knees, 
as the Veteran developed, if left untreated.  

Dr. Patel's opinion, however, suggested that that Veteran 
could develop pain in various joints if left untreated.  
However, the evidence showed that VA had treated the 
Veteran for pes planus.  Moreover, Dr. Patel was a 
specialist in internal medicine and pediatrics.  Thus, VA 
performed an additional examination to determine the nature 
and etiology of any knee disability found to be present.

Following an April 2008 VA examination, the diagnoses were 
degenerative joint disease of the right and left knees and 
pes planus.  However, the examiner concluded that the 
Veteran did not have a markedly abnormal gait which would 
cause knee disability.  The examiner noted that the Veteran 
reported a six to seven year history of knee problems and a 
twenty-two year history of pes planus.  It was noted that 
while the Veteran had some wide-based appearance, he did 
not use any assistive devices.  She stated that the 
Veteran's gait was otherwise symmetrical with a normal heel 
strike and normal stepping.  She found that the Veteran's 
gait did not appear to be markedly abnormal or put abnormal 
pressure or weight on one lower extremity more than the 
other.  Therefore, she concluded that the Veteran's gait 
would not cause degenerative joint disease of the knees or 
acceleration of a degenerative joint problem in one lower 
extremity or the other.

In evaluating the evidence, the Board finds that the VA 
examiners' conclusions were more comprehensive and better 
informed than those of Dr. Cain or Dr. Patel.  Unlike Dr. 
Cain, the VA examiners reviewed the Veteran's claims file 
in conjunction with their examination.  Not only did they 
carefully consider the Veteran's history in rendering their 
opinions, their reports indicate that their examinations 
were performed in greater detail than Dr. Cain's.  
Moreover, Dr. Cain did not render a rationale for his 
conclusion.  Although Dr. Patel reviewed some of the 
Veteran's medical records, as well as pertinent medical 
literature, he did not interview, treat, or examine the 
Veteran and never observed or made a first hand assessment 
of the extent of the Veteran's pes planus or the effect on 
his gait or knees.  Therefore, the Board places greater 
weight on the opinions and conclusions of the VA examiners 
than on the opinions and conclusions of Dr. Cain or Dr. 
Patel.  

The only other reports of a nexus between the Veteran's 
knee disabilities and his service-connected pes planus come 
from the Veteran.  As a layman, however, he is only 
qualified to report on matters which are capable of lay 
observation, e.g. his symptoms.  He is not qualified to 
render opinions which require medical expertise, such as 
the diagnosis of those symptoms or cause of a particular 
disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, 
without more, cannot be considered competent evidence of 
service connection.  38 C.F.R. § 3.159(a).  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's 
claim that his bilateral knee disability is proximately due 
to or has been aggravated by his service-connected pes 
planus or that it is related to service on a direct or 
presumptive basis.  Accordingly, he does not meet the 
criteria for service connection, and therefore, the appeal 
is denied. 

In arriving at this decision, the Board has considered the 
representative's contention that it was improper for VA to 
examine the Veteran, when there was a favorable report on 
file from Dr. Cain.  He states that, in effect, the VA 
examinations were performed for the sole purpose of 
obtaining evidence unfavorable to a claimant and, as such, 
are of no force or effect.  Mariano v. Principi, 17 Vet. 
App. 305, 312 (2003).

Although VA may not order additional development for the 
sole purpose of obtaining evidence unfavorable to a 
veteran, VA does have the discretion to determine when 
additional information is needed to adjudicate a claim.  
See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  In 
this case, VA had valid reasons for scheduling the cited VA 
examinations.  As noted above, Dr. Cain's report did not 
reflect review of the Veteran's claims file or provide any 
rationale for his opinion.  Moreover, Dr. Patel did not 
interview, examine, or treat the Veteran or otherwise 
observe the extent of impairment due to his pes planus or 
the nature or extent of his knee disability.  Accordingly, 
there was a reasonable basis to seek a more comprehensive 
opinion.  Hence, the performance of the VA examinations was 
not impermissible. 

The Right Wrist and Hand

The Veteran contends that he has reflex sympathetic 
dystrophy as the result of a hand injury sustained in 
service.  He also states that he experienced right hand and 
wrist pain in association with his duties as a teletype 
operator in service.  Therefore, he maintains that service 
is warranted on a direct basis.  In the alternative, he 
contends that he has reflex sympathetic dystrophy as the 
result of VA surgery in May 2005 to treat carpel tunnel 
syndrome.  Therefore, he maintains that VA compensation is 
warranted under the provisions of 38 U.S.C.A. § 1151.  
However, after also considering those claims in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against 
those claims.  Accordingly, the appeal will be denied.  

A further review of the record shows that during service 
from March 1976 to September 1979, the Veteran was a radio 
teletype operator.  During his video conference hearing 
before the undersigned Veterans Law Judge, he testified 
that his duties required frequent typing which caused pain 
in his hands and wrists and led him to seek a change in his 
military occupational specialty.  A former fellow 
serviceman supported that testimony, and the record shows 
that from September 1979 to October 1988, the Veteran did 
change his military occupational specialty and performed 
duties as a water treatment specialist and single channel 
radio operator.  However, despite the Veteran's complaints 
in service, there were no findings of any chronic, 
identifiable disability, including reflex sympathetic 
dystrophy, resulting from the performance of his military 
duties.

The Veteran's service treatment records do show that in 
October 1983, he sustained a puncture wound of his right 
hand, when a 1.5 cm plywood fragment became embedded in the 
hypothenar eminence.  Although he was hospitalized for a 
prophylactic course of antibiotics, there were no 
complaints or clinical findings of any neurologic 
involvement, including reflex sympathetic dystrophy.  
Indeed, during his service separation examination, his 
upper extremities and neurologic processes were found to be 
normal.

Reflex sympathetic dystrophy of the right hand and wrist 
was first clinically manifested in 2005, following a right 
carpel tunnel release performed at a VAMC.  Despite the 
testimony of the Veteran and a former fellow serviceman, 
there is no competent evidence of record that such 
disability is in any way related to any incident in 
service.  In this regard, the evidence, such as the report 
of a February 2006 VA examination shows that symptoms of 
reflex sympathetic dystrophy appear within weeks or months 
of a traumatic insult.  In this case, the initial 
manifestations of reflex sympathetic dystrophy appear many 
years after service and militate against a finding that it 
is related to the inservice injury.  Again, the only 
reports to the contrary come from the Veteran.  However, it 
must be emphasized that he is not qualified to render such 
an opinion.  Espiritu.  

Inasmuch as there is no competent evidence of chronic, 
identifiable pathology of the right hand or wrist in 
service or during the first year after service or competent 
evidence of a nexus between the current reflux sympathetic 
dystrophy and service, the Veteran cannot meet the criteria 
for direct or presumptive service connection.  Accordingly, 
service connection on that basis is not warranted, and to 
that extent, the appeal is denied.  

In the alternative, the Veteran seeks VA compensation for 
right hand and wrist disability under the provisions of 
38 U.S.C.A. § 1151.  As noted above, he maintains that he 
has reflex sympathetic dystrophy as the result of VA 
surgery in May 2005 to treat right carpel tunnel syndrome.  

VA compensation shall be awarded for a qualifying 
additional disability in the same manner as if such 
additional disability were service connected.  For purposes 
of this section, a disability is a qualifying additional 
disability if the disability was not the result of the 
Veteran's willful misconduct and (1) the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the Veteran under any law 
administered by VA and the proximate cause of the 
disability was (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the Veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
Veteran's condition after such care or treatment. 38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the Veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the Veteran has 
an additional disability does not establish cause.  38 
C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
Veteran's additional disability; and (i) VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
Veteran's informed consent.

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in 
each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need 
not be completely unforeseeable or unimaginable but must be 
one that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment 
provided.  In determining whether an event was reasonably 
foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the 
informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. 
§ 3.361(d)(2).  Generally, all patient care furnished by VA 
shall be carried out only with the full and informed 
consent of the patient or, in appropriate cases, a 
representative thereof.  In order to give informed consent, 
the patient must have decision- making capacity and be able 
to communicate decisions concerning health care.  38 C.F.R. 
§ 17.32(b).  The informed consent process must be 
appropriately documented in the medical record.  38 C.F.R. 
§ 17.32(d).

Determinations of whether there was informed consent 
involve consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. § 
17.32.  Minor deviations from the requirements of 38 C.F.R. 
§ 17.32 that are immaterial under the circumstances of a 
case will not defeat a finding of informed consent. 38 
C.F.R. § 3.361(d)(1).

In this case, the record shows that the Veteran's bilateral 
carpal tunnel syndrome was first manifested during a 
December 1998 VA examination.  At that time, he complained 
of numbness and tingling in his upper extremities, 
including his hands and wrists.  Electrodiagnostic studies 
confirmed the diagnosis and showed that it was worse on the 
right, where there was associated distal axonal 
degeneration.

During the ensuing years, the Veteran complained of pain, 
tingling, and numbness in his right hand, as well as 
diminished grip strength.  Therefore, in 2005, VA scheduled 
him for surgery, a right carpal tunnel release.  In April 
2005, the Veteran signed a form granting his consent for VA 
to perform a right carpal tunnel release for the purpose of 
releasing compression on a nerve in his right wrist.  He 
affirmed that the risks, benefits, possibility of 
complications, as well as the expected results, and medical 
alternatives for the procedure had been explained to him 
and that he had been given an opportunity to ask and have 
his questions answered.  He further acknowledged that no 
results had been guaranteed to him regarding the results of 
the procedure and that he could refuse the procedure 
without jeopardizing any current or future medical 
treatments.  

In May 2005, the Veteran elected to proceed with the 
surgery after discussing and asking questions about the 
anesthetic procedures and alternatives.  Following surgery, 
the Veteran had no significant anesthesia related 
complaints or complications.

During VA treatment in June 2005, the Veteran reported 
bilateral hand pain, swelling, and numbness and numbness on 
the inside of the right leg.  The following month, he 
reported pain and numbness from the second through fifth 
fingers, and the diagnosis was reflex sympathetic 
dystrophy.

In support of his claim, the Veteran again cites the August 
2006 statement by Dr. Patel.  Dr. Patel states that 
following the Veteran's surgery, the Veteran developed 
reflex sympathetic dystrophy, manifested primarily by 
chronic burning and numbness in his right arm and hand.  At 
first glance, Dr. Patel's opinion appears to provide strong 
support for the Veteran's claim.  However, on closer 
inspection, that opinion is not probative of the issue 
before the Board for several reasons.  For example, Dr. 
Patel concludes that the Veteran's reflex sympathetic 
dystrophy developed as a result of his right carpal tunnel 
release in May 2005.  However, Dr. Patel also cites a 
January 3, 2005 VA medical record as showing a diagnosis of 
reflex sympathetic dystrophy.  That is, he cites the 
diagnosis as being present several months before the 
surgery.  Under such circumstances, the reflex sympathetic 
dystrophy could not have developed as a result of the 
surgery.  

Dr. Patel also states that the Veteran was not specifically 
informed that reflex sympathetic dystrophy could be a 
result of the surgery.  However, the Veteran did sign 
consents both for the surgery and the administration of 
anesthesia after having the risks explained and the 
opportunity to ask questions.  Moreover, Dr. Patel 
acknowledges that reflex sympathetic dystrophy is a known 
result of surgery and, specifically carpal tunnel release.  
Indeed, several medical articles submitted by the Veteran 
confirm that fact.  Thus, the Veteran's development of 
reflex sympathetic dystrophy following his carpal tunnel 
release cannot be considered an unforeseeable event.  

Since reflex sympathetic dystrophy is a known potential 
consequence of carpal tunnel release, the only avenue to 
claim VA compensation under the provisions of 38 U.S.C.A. 
§ 1151 is to show carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment caused additional disability.  However, Dr. Patel 
alleges none of these with respect to the performance of 
the surgery.  Rather Dr. Patel states that VA deviated from 
the acceptable standard of medical care and was medically 
negligent when it did not offer alternative treatment such 
as a stellate ganglion block, intravenous anesthetics or 
steroids as an alternative to surgery or offer the Veteran 
the proper care after surgery.  In so stating, Dr. Patel 
does not cite any authority for his conclusion that VA 
deviated from the acceptable standard of medical care when 
it did not offer such alternative treatment or provide any 
support for his conclusion that VA did not offer the 
Veteran the proper care after surgery.  Indeed, in the 
weeks and months after his right carpal tunnel release, the 
Veteran was followed by VA on a regular basis.  

Other than Dr. Patel, the Veteran has submitted no 
competent evidence that carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment caused reflex sympathetic dystrophy.  
That the Veteran may have developed reflex sympathetic 
dystrophy following the May 2005 surgery does not establish 
cause.  To establish causation, the evidence must show that 
the hospital care or medical or surgical treatment resulted 
in the Veteran's additional disability.  In this case, 
there is no competent, probative evidence to support such a 
finding.  Accordingly, VA compensation under the provisions 
of 38 U.S.C.A. § 1151, for right hand and wrist disability, 
claimed as reflux sympathetic dystrophy, is denied.

Additional Considerations

In arriving at the foregoing decisions, the Board has 
considered the doctrine of reasonable doubt.  However, that 
doctrine is only invoked where there is an approximate 
balance of evidence which neither proves nor disproves the 
claim.  In this case, the preponderance of the evidence is 
against the Veteran's claims of entitlement to service 
connection for bilateral knee disability and for VA 
compensation for right hand and wrist disability.  
Therefore, the doctrine of reasonable doubt is not 
applicable.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102. 

The Increased Rating Claims

The Veteran seeks entitlement to an initial compensable 
rating for pes planus, effective June 15, 2005 and to an 
initial rating in excess of 10 percent for pes planus, 
effective January 18, 2006.  

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2009).  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity (in civilian 
occupations) resulting from service-connected disability.  
38 C.F.R. § 4.1. 

Pes planus is rated in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  A noncompensable rating is warranted 
for mild impairment, that is, where symptoms are relieved 
by built-up shoe or arch support.  A 10 percent rating is 
warranted for pes planus which is productive of moderate 
bilateral impairment, manifested by the weight-bearing line 
over or medial to great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet.

A 30 percent rating is warranted for severe bilateral 
impairment, manifested by objective evidence of marked 
deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  

A 50 percent rating is warranted for pronounced bilateral 
impairment, manifested by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or 
appliances.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 

In determining the adequacy of assigned disability ratings, 
consideration must be given to factors affecting functional 
loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such 
factors include a lack of normal endurance and functional 
loss due to pain and pain on use, specifically limitation 
of motion due to pain on use including that experienced 
during flare ups.  38 C.F.R. § 4.40.  Consideration must 
also be given to weakened movement, excess fatigability, 
and incoordination, as well as the effects of the 
disability on the Veteran's ordinary activity.  38 C.F.R. 
§ 4.10, 4.45. 

In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the Veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
Where, as in this case, service connection is granted and 
an initial rating award is at issue separate ratings can be 
assigned for separate periods from the time service 
connection became effective.)  Fenderson v. West, 12 Vet. 
App. 119 (1999).  That is, a veteran may experience 
multiple distinct degrees of disability that might result 
in different levels of compensation from the time the 
service connection claim was filed until a final decision 
is made.  Therefore, the following analysis is undertaken 
with consideration of the possibility that different 
ratings may be warranted for different time periods. 

VA records, dated from the time service connection became 
effective on June 15, 2005 through January 17, 2006, show 
that the Veteran's pes planus was manifested primarily by 
complaints of bilateral foot pain.  However, they do not 
show treatment for pes planus.  

In December 2005, the Veteran was treated at the Pain 
Management Clinic essentially for total body pain.  His 
gait was slow, and his tandem gait was performed with 
difficulty and his sensation and position sense were 
decreased in his feet.  Although there were no findings 
that those symptoms were associated specifically with his 
pes planus, they were very similar to manifestations of his 
pes planus noted during his February 2006 VA examination.  
Those findings more nearly reflected the criteria for 
moderate impairment under 38 C.F.R. § 4.71a, Diagnostic 
Code 5276.  Therefore, the Board finds that prior to 
January 18, 2006, the Veteran's pes planus more nearly 
reflected the criteria for an initial 10 percent rating for 
pes planus.   

In arriving at this decision, the Board has considered the 
possibility of a still-higher schedular rating.  However, 
the evidence did not show that the Veteran's pes planus was 
productive of severe bilateral impairment, manifested by 
objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities.  Accordingly, for the period from June 15, 
2005 through January 17, 2006, the Veteran's pes planus was 
productive of an initial 10 percent rating and no more.

Evidence dated since June 17, 2006 shows that the Veteran 
has continued to receive VA treatment for pes planus.  

In a report, dated January 18, 2006, Dr. Cain reported that 
the Veteran had severe, bilateral pes planus.  He 
demonstrated severe pronation when walking and a valgus 
deformity of the heel with weight bearing.  There was also 
a six degree varus deformity, bilaterally.  Toes two 
through five were found to be hammertoes.

In addition, the Veteran was examined by or for VA in 
February 2006, October 2007, and May 2009 to determine the 
extent of impairment due to his pes planus.  During those 
examinations, his pes planus was manifested primarily by 
complaints of constant pain and throbbing numbness in each 
foot.  He also demonstrated painful motion, edema, and 
tenderness.  Those manifestations were accentuated by use.  
Generally, he demonstrated a wide-based gate and a limp.  
He was able to stand but had difficulty with squatting, 
eversion, inversion, and rising on his toes and heels 
without holding on to another object.  There was also a 
moderate degree of forefoot/midfoot malalignment, 
bilaterally, which could be corrected by manipulation.  
Although there was no evidence of calluses, X-rays revealed 
moderate pes planovalgus deformity.  Moreover, the May 2009 
VA examiner found a moderate to severe level of impairment 
on the Veteran's ability to perform his job and his 
activities of daily living.  

The rating of a service-connected disability is considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.2.  The basis of disability 
evaluations is the ability of the body as a whole, or of 
the psyche, or of a system or organ of the body to function 
under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.  With these criteria in 
mind, the Board finds that the manifestations of the 
Veteran's pes planus more nearly approximated the criteria 
for a 30 percent schedular rating, effective January 18, 
2006.  At the very least, there is an approximate balance 
of evidence both for and against the claim that the 
Veteran's pes planus warrants such a rating.  Under such 
circumstances, all reasonable doubt is resolved in favor of 
the Veteran.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  
Accordingly, effective January 18, 2006, an increased 
rating is warranted.  To that extent, the appeal is 
allowed.

In arriving at this decision, the Board has considered the 
possibility of a still-higher schedular rating.  However, 
the preponderance of the evidence is against a finding that 
the Veteran's pes planus is productive of pronounced 
bilateral impairment.  Indeed, the Veteran does not 
demonstrate marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, and does not 
require orthopedic shoes or appliances other than arch 
supports.  In addition, repeat use produces no additional 
limitation of motion due to pain, weakness, fatigue, lack 
of endurance, or incoordination.  Therefore, a schedular 
rating of 30 percent and no more is assigned, effective 
January 18, 2006.

The Board has also considered the possibility of forwarding 
this case to the Director of the VA Compensation and 
Pension Service for the assignment of an extraschedular 
rating.  38 C.F.R. § 3.321(b).  Ordinarily, the VA Schedule 
will apply unless there are exceptional or unusual factors 
which would render application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An 
extraschedular disability rating is warranted upon a 
finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 
229 (1993).

There is a three-step inquiry for determining whether a 
claimant is entitled to an extraschedular rating.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation is found to be 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors, such as 
those provided by the regulation as "governing norms." 
Third, if the rating schedule is inadequate to evaluate a 
claimant's disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative 
have expressly raised the matter of entitlement to an 
extraschedular rating.  The Veteran's contentions have been 
limited to those discussed above, i.e., that his disability 
is more severe than is reflected by the currently assigned 
rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while 
the Board must interpret a claimant's submissions broadly, 
the Board is not required to conjure up issues that were 
not raised by the claimant).  Moreover, the Veteran and his 
representative have not identified, and the Board has not 
found, any factors which may be considered to be 
exceptional or unusual with respect to his service-
connected pes planus.  In this regard, the record does not 
show marked interference with employment or frequent 
hospitalizations for pes planus  There is no unusual 
clinical picture presented, nor is there any other factor 
which takes the disability outside the usual rating 
criteria.  In short, the evidence does not support the 
proposition that the Veteran's pes planus presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Accordingly, further action is not warranted 
under 38 C.F.R. § 3.321 (b)(1).


ORDER

Entitlement to service connection for bilateral knee 
disability is denied.

Entitlement to service connection for right wrist and hand 
disability, claimed as reflex sympathetic dystrophy, is 
denied.

Entitlement to VA compensation under the provisions of 38 
U.S.C.A. § 1151 for right wrist and hand disability, 
claimed as reflex sympathetic dystrophy following surgery 
at a VA medical center (MC) in May 2005, is denied.  

Entitlement to an initial 10 percent rating for pes planus, 
effective June 15, 2005, is granted, subject to the law and 
regulations governing the award of monetary benefits.  

Entitlement to a 30 percent rating for pes planus is 
granted, effective January 18, 2006, subject to the law and 
regulations governing the award of monetary benefits.  


REMAND

Finally, the Veteran seeks entitlement to service 
connection for hypertension.  After reviewing the record, 
the Board finds that there may be outstanding evidence, 
which may support that claim.  Accordingly, additional 
development of the record is warranted prior to further 
consideration by the Board.

The Veteran's service treatment records show that in 
December 1980 and September 1985 and during his August 1988 
service separation examination, he demonstrated elevated 
blood pressure readings.  Indeed, following the December 
1980 reading, he was scheduled for a series of blood 
pressure readings over a period of three days, and 
following his service separation examination, he required a 
followup reading.

Treatment records from the AM + PM Clinic, show that in 
September 1993, the Veteran was seen for hypertension.  He 
was reportedly a new patient.

Treatment records from David Maury, M.D., show that in 
October 1993, the Veteran was seen for a follow-up visit to 
monitor his high blood pressure.  At that time, he was 
receiving medication for high blood pressure.  Such 
evidence suggests that Dr. Maury saw the Veteran for high 
blood pressure prior to October 1993.  Evidence of 
hypertension prior to September 1993 could well be relevant 
to the Veteran's appeal.  Therefore, an additional request 
for the earlier records is warranted.  In this regard, the 
Board notes that in a July 2000 document, Dr. Maury was 
identified as the Director of the Lawton Family Practice 
and Allergy Clinic, Inc.

In addition to the foregoing, the Board notes that the 
Veteran has not been examined by VA to determine the 
etiology of his hypertension.  The evidence of elevated 
blood pressure readings in service, and evidence of 
hypertension approximately five years later requires that 
such an examination be performed in order to assist the 
Veteran in the development of his claim.  


In light of the foregoing, the case is REMANDED for the 
following actions:

1.  Contact David Maury, M.D., 
directly, and request copies of records 
reflecting the Veteran's treatment 
prior to October 1993.  Such records 
should include, but are not limited to, 
daily clinical records, hospital 
discharge summaries, consultation 
reports, X-ray reports, reports of 
laboratory studies, doctor's notes, 
nurse's notes, and prescription 
records.  

A failure to respond or a negative 
reply to any request must be noted in 
writing and associated with the claims 
folder.  If the requested records are 
unavailable, notify the Veteran and his 
representative in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).

2.  When the actions in part 1 have 
been completed, schedule the Veteran 
for a cardiovascular examination to 
determine the nature and etiology of 
any hypertension found to be present.  
All indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled. 

The claims folder must be made 
available to the examiner for review of 
the pertinent documents therein in 
conjunction with the examination, and 
the examiner must acknowledge receipt 
and review of these materials in any 
report generated as a result of this 
remand. 

If hypertension is diagnosed, the 
examiner must identify and explain the 
elements supporting the diagnosis.  The 
examiner must also render an opinion as 
to whether there is a 50 percent or 
greater likelihood that the Veteran's 
hypertension was first manifested by 
the elevated blood pressure readings 
found during his treatment in service 
in December 1980 and September 1985, 
and during his August 1988 service 
separation examination.  If the 
examiner is unable to render such an 
opinion, without resort to speculation, 
he or she should so state.

3.  When the actions requested in parts 
1 and 2 have been completed, undertake 
any other indicated development.  Then, 
readjudicate the issue of entitlement 
to service connection for hypertension.  

If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
he and his representative must be 
furnished a Supplemental Statement of 
the Case and afforded an opportunity to 
respond.  Thereafter, if in order, the 
case should be returned to the Board 
for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

While no action is required of the Veteran, unless he is 
notified to do so, he is advised that it is his 
responsibility to report for all examinations and to 
cooperate in the development of the claim.  The 
consequences for failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. § 3.655 (2009).

The Veteran is also advised that he has the right to submit 
additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


